Title: To George Washington from Major General Stirling, 5 October 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Dear Sir
            Aquakanock [N.J.] Octobr 5th 1778 one oClock
          
          About Eight oClock this Morning we were Alarmed with Accounts of the Enemy’s Advanceg, thro’ugh Hackensack. soon after that about 300 of them were on the heights behind Arent Schuylers house. both Accounts prove true. that Body which Come thro’ Hackensack halted on the heights near the head of the polyfly about one Mile S.W. from Hackensack and about four miles N.E. from hence, and there remain by the last accounts; the party at Schuylers were there an hour ago. These Movements may be, to Cover their forrage Boats going down the River, as they have been grossly Insulted within these two or three days. I have sent for Colonel Dayton to Come up to the heights near Second River with the 3d & 4th Regts & what Militia is at Elizabeth Town, which I have reason to belive are very few. I wrote your Excellency Yesterday that the Militia here are reduced to a very small Number, and of my Application to Govr Livingston for some means of Supplying me with a larger Number, yet I have but little hopes of 
            
            
            
            any reinforcement ’till it will [be] too late to prevent them at least forageing this Side of Hackensack River, and perhaps of pushing further, into the Country. I am your Excellency’s Most Humble Servt
          
            Stirling,
          
        